UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6646


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

AARON JOYNER, Individual and official capacity; TISDALE, Associate Warden
for Security, Individual and official capacity; RAY, Major for Security, individual
and official capacity; COMMANDER, Captain, individual and official capacity;
GREENE, Lieutenant, individual and official capacity; ALFAS, Officer, individual
and official capacity; MINOR, Officer, individual and official capacity; COXUM,
Sergeant, individual and official capacity; GREGG; JOHN DOE 1; JOHN DOE 2,

                    Defendants - Appellees,

             and

MICHAEL STEPHEN, Warden for Broad River, individual and official capacity;
JOHN DOE, Associate Warden for Security, individual and official capacity;
PARRISH, Major, individual and official capacity; CARTER, Captain, individual
and official capacity; WILL, Lieutenant, individual and official capacity; DUNN,
Officer, individual and official capacity; MALNADO, Officer, individual and
official capacity; MITCHELL, Mailroom Official, individual and official capacity;
MATA, Officer, individual and official capacity; LEVELS, Sergeant, individual
and official capacity; VELA, Lieutenant, individual and official capacity;
MCCABE, Acting Warden for Kershaw, individual and official capacity; FORD,
Associate Warden, individual and official capacity; CANTY, Associate Warden,
individual and official capacity; SMITH, Major, individual and official capacity;
DAVIS, Captain, individual and official capacity; DANLEY, Lieutenant,
individual and official capacity; BLACKWELL, Sergeant, individual and official
capacity; GASKINS, Officer, individual and official capacity; BASKINS, Officer,
individual and official capacity; CAMPBELL, Sergeant, individual and official
capacity; JONES, Sergeant, individual and official capacity; AMERISON,
Mailroom Official, individual and official capacity; BRAD, Food Service Director,
individual and official capacity; ROBINS, Head Nurse, individual and official
capacity,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00626-DCN-KFM)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Herriott, a South Carolina inmate, appeals the district court’s order

accepting the magistrate judge’s recommendation and denying his motion for a

preliminary injunction. See 28 U.S.C. § 1292(a)(1) (2012) (providing that denial of

preliminary injunction is immediately appealable interlocutory order). “[A]s a general

rule, a prisoner’s transfer or release from a particular prison moots his claims for

injunctive and declaratory relief with respect to his incarceration there.” Rendelman v.

Rouse, 569 F.3d 182, 186 (4th Cir. 2009). Because Herriott no longer resides at the

correctional institution where the events underlying his motion occurred, we dismiss the

appeal as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           DISMISSED




                                           3